TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00371-CR



                                Jim Jack Thompson, III, Appellant

                                                   v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 13-0520-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                                                ORDER


PER CURIAM

                The State’s brief was originally due May 15, 2015. On counsel’s motion, the deadline

for filing was extended to July 14. State’s counsel has now filed a second motion requesting that

the Court extend the time for filing the State’s brief an additional 62 days. We grant the motion for

extension of time and order State’s counsel to file a brief no later than September 14, 2015. No

further extensions of time will be granted, and failure to comply with this order will result in the case

being submitted to this Court on the appellant’s brief alone.

                It is ordered July 22 , 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish